Citation Nr: 0004592	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  93-21 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the veteran filed a timely appeal of the denial of a 
claim for service connection for a chronic back disability 
(recharacterized as whether new and material evidence has 
been submitted to warrant reopening the claim of service 
connection for a chronic back disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.  

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine which 
denied the claim of entitlement to service connection for 
degenerative disc disease with radicular symptoms.  In March 
1999, the Board remanded this claim to the RO, one reason 
being the characterization of the issue, the other being the 
issue of whether the veteran's substantive appeal was timely 
filed.  

Regarding the characterization of the issue, the Board 
pointed out in the remand that there were several prior Board 
decisions of record which denied the veteran's claim, and 
were final as per 38 U.S.C.A. § 7104.  However, the matter of 
finality had not been addressed.  Therefore, procedural 
safeguards needed to be employed.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

A supplemental statement of the case issued in September 1999 
reflects the recharacterization of the issue, as well as 
consideration of the matter of timeliness of the substantive 
appeal.  


FINDINGS OF FACT

1.  In September 1997, the RO issued a decision that denied 
the claim of service connection for degenerative disc disease 
with radicular symptoms. 

2.  Notice of the RO's denial and information concerning the 
veteran's appellate rights were sent to the veteran in a 
letter dated September 24, 1997. 

3.  A notice of disagreement was received in December 1997. 

4.  A statement of the case was issued on January 5, 1998.  

5.  The veteran's substantive appeal was received on October 
9, 1998.  


CONCLUSION OF LAW

The substantive appeal of the September 1997 RO denial of the 
veteran's claim of service connection for degenerative disc 
disease with radicular symptoms was not timely filed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.202 (1999).  A Substantive Appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (1999). 

In this case, there is no dispute that the VA Form 9 
submitted in October 1998 reflects the veteran's intent to 
proceed with his appeal of the September 1997 denial of his 
claim.  However, the issue here is whether or not his 
substantive appeal was timely filed. 

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b) (1999).  

Notice of the RO's denial and information concerning the 
veteran's appellate rights was sent to the veteran in a 
letter dated September 24, 1997.  In the VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
dated December 14, 1999, the veteran's representative argues 
that the timeliness of the substantive appeal "is not a 
factor" and asserts that the RO did not act on the veteran's 
claim in a timely manner.  The veteran's representative 
stated that the claim had been pending since initiated in 
February 1997, the statement of the case was received on 
January 5, 1998, the submission of the substantive appeal on 
October 8, 1998, a rating decision received on November 5, 
1998, and a December 1998 request for clarification due to 
untimeliness on the RO's part.  

True, the claim had been pending since it was initiated and 
denied in 1997.  The actual rating action was dated September 
10, 1997, and the notice of the denial was mailed on 
September 24, 1997.  A timely notice of disagreement was 
received on December 23, 1997.  Therefore, it is reasonable 
to conclude that the submission of his notice of disagreement 
demonstrates that the veteran received notification of the 
denial and read the information concerning his appellate 
rights, including filing deadlines.  As required by law, the 
RO issued a statement of the case on January 5, 1998.  That 
statement of the case, issued within two weeks after receipt 
of the notice of disagreement, was accompanied by a letter 
which specifically outlined the timeline for filing an 
appeal.  It has not been argued that the veteran did not 
receive the statement of the case.  In fact, the receipt of 
that document is acknowledged in the VA Form 646.  However, 
the veteran failed to file his substantive appeal within the 
time allotted by law.  In this case, the notification he 
received in 1997 and 1998 clearly informed him that he had 
one year from the date of notice of the denial to file his 
substantive appeal, but it was not dated or received until 
after September 24, 1998. 

Based on the above, the Board finds that the veteran's 
substantive appeal was not timely filed.  He was fully 
informed of the time limits and methods for filing his 
substantive appeal.  Unfortunately, he failed to file within 
the deadlines prescribed by law.  If an appellant fails to 
complete an appeal within the required time, it is incumbent 
upon the Board to reject the application for review on 
appeal.  This is not a matter within the Board's discretion; 
the timeline standards for filing appeals to the Board are 
prescribed by law.  These requirements are stated 
specifically in 38 U.S.C.A. § 7105; and under the provisions 
of 38 U.S.C.A. § 7108, if there is a failure to meet these 
requirements, "An application for review on appeal shall not 
be entertained."  Furthermore, the United States Court of 
Veterans Appeals, after acknowledging that the timeline 
standards are clear and  unambiguous, has held that in the 
absence of a timely substantive appeal the proper action for 
the Board is to dismiss the claim.  Roy v. Brown, 5 Vet. App. 
554 (1993).  The appeal must therefore be dismissed.


ORDER

The appeal is dismissed.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 


